METHOD FOR PRODUCING A SULFIDE SOLID ELECTROLYTE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/31/2019 and 4/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 disclose phosphorus sulfide as “the raw material”. How can this be so when example 1 clearly shows other raw materials in addition to phosphorus sulfide?
Claims 1 and 6 recite the limitation "the raw material". There is insufficient antecedent basis for this limitation in the claim.
Claim 9 discloses wherein the phosphorus sulfide does not contain free sulfur. However, claim 6 discloses elemental sulfur (presumed to be S8) is added to phosphorus sulfide. Elemental sulfur being added is “free sulfur”. How can there be no free sulfur in a compound when elemental sulfur is added to it?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Deiseroth et al. (Angew. Chem. Int. Ed., (2008), 47, 755-758) and further in view of Grange et al. (Ind. Eng. Chem. Res. (2014), 53, 4429-4433, including supporting information.)
Regarding claims 1-4 and 6-8, Deiseroth et al. teach a method for producing a sulfide solid electrolyte (Experimental section) comprising an argyrodite-type crystal structure (Fig. 1, page 755, first paragraph) which comprises using phosphorus sulfide as the raw material, wherein the phosphorus sulfide has a phosphorus content of 28.3 mass% or less (Experimental section discloses the use of 98% purity P2S5. Stoichiometrically, P2S5 contains 27.8% P and with a 98% purity, the P content is 27.244%.). However, Deiseroth does not disclose that the phosphorus sulfide contains free sulfur or that elemental sulfur is added to it.
Grange et al. teach use of phosphorus pentasulfides for use in amorphous solid electrolytes (Introduction). Further, the phosphorus sulfide can contain 0.2 to 2.5 mass% of free sulfur (Table S1). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Deiseroth with any of the phosphorus sulfide samples of Grange with an acceptable level of free sulfur or to apply the method of sulfur detection also disclosed by Grange in order to more accurately detect the level of free sulfur in a given PS solution.
Regarding claim 5, the combination of Deiseroth and Grange et al. teach the method for producing a sulfide solid electrolyte according to claim 1. Further, Grange et al. teach wherein the (Introduction discloses the phosphorus sulfide can comprise major structures P4S10 and P4S9 in addition to free sulfur. The two major structures have different molar masses which would yield different phosphorus contents.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Deiseroth with any of the phosphorus sulfide samples of Grange with an acceptable level of free sulfur or to apply the method of sulfur detection also disclosed by Grange in order to more accurately detect the level of free sulfur in a given PS solution.
Regarding claim 9, the combination of Deiseroth and Grange et al. teach the method for producing a sulfide solid electrolyte according to claim 1. Further, Deiseroth et al. teach wherein the phosphorus sulfide does not contain free sulfur (Experimental section makes no mention of free sulfur in the material.).
Regarding claims 10 and 11, the combination of Deiseroth and Grange et al. teach the method for producing a sulfide solid electrolyte according to claim 1. Further, Deiseroth et al. teach using two or more types of lithium halides as the raw material (Experimental section discloses LiCl and LiBr.)
Regarding claims 12 and 13, the combination of Deiseroth and Grange et al. teach the method for producing a sulfide solid electrolyte according to claim 1. Further, Deiseroth et al. teach a step of heat treatment under an inert gas atmosphere (Experimental section discloses heating under argon.). However, they do not specifically teach at 420 to 470°C.
MPEP 2144.05 II A: Routine Optimization
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller,
Regarding claim 14, the combination of Deiseroth and Grange et al. teach the method for producing a sulfide solid electrolyte according to claim 1. Further, Grange et al. teach wherein the phosphorus sulfide contains 0.2 to 2.5 mass% of free sulfur (Table S1) and the phosphorus content is adjusted by mixing two or more phosphorus sulfides having different phosphorus contents (Introduction discloses the phosphorus sulfide can comprise major structures P4S10 and P4S9 in addition to free sulfur. The two major structures have different molar masses which would yield different phosphorus contents.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Deiseroth with any of the phosphorus sulfide samples of Grange with an acceptable level of free sulfur or to apply the method of sulfur detection also disclosed by Grange in order to more accurately detect the level of free sulfur in a given PS solution.
Regarding claims 15-17, the combination of Deiseroth and Grange et al. teach the method for producing a sulfide solid electrolyte according to claim 1. Further, Deiseroth et al. teach using the raw material obtained by adding elemental sulfur to phosphorus sulfide and adjusting a phosphorus content based on the total mass of the phosphorus sulfide and the elemental sulfur to 27.7-28.3 mass% or less. (Experimental section discloses the use of 98% purity P2S5. Stoichiometrically, P2S5 contains 27.8% P and with a 98% purity, the P content is 27.244%.). However, Deiseroth does not disclose that the phosphorus sulfide contains free sulfur or that elemental sulfur is added to it.
Grange et al. teach use of phosphorus pentasulfides for use in amorphous solid electrolytes (Introduction). Further, the phosphorus sulfide can contain 0.2 to 2.5 mass% of free sulfur (Table S1)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Deiseroth with any of the phosphorus sulfide samples of Grange with an acceptable level of free sulfur or to apply the method of sulfur detection also disclosed by Grange in order to more accurately detect the level of free sulfur in a given PS solution.
Regarding claims 18 and 19, the combination of Deiseroth and Grange et al. teach the method for producing a sulfide solid electrolyte according to claim 1. Further, Deiseroth et al. teach using two or more types of lithium halides and the phosphorus sulfide (Experimental section discloses using LiCl, LiBr, and P2S5.). However, Deiseroth does not disclose that the phosphorus sulfide contains free sulfur or that elemental sulfur is added to it.
Grange et al. teach use of phosphorus pentasulfides for use in amorphous solid electrolytes (Introduction). Further, the phosphorus sulfide can contain 0.2 to 2.5 mass% of free sulfur (Table S1). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Deiseroth with any of the phosphorus sulfide samples of Grange with an acceptable level of free sulfur or to apply the method of sulfur detection also disclosed by Grange in order to more accurately detect the level of free sulfur in a given PS solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729